Honorable He L. Washburn
County Auditor, Harris County
Houston, Texas

Dear Sirr                              Opinion no. O-10114
                                       Reoonsideration of Opinion No. O-1011
                                       Rer Authority of Buditor to approve.
                                            expenditures described for Tri-
                                            City Fresh ?faterSupply Distriat
                                            #2 of Harris County.

          Early in July of 1939 you subnittsd to this department a letter
requsstin~ an opinionas to whether or not the Tri-City Fresh -tar Supply
District ma8 lawfully authorized to expend funds roosived by it, either
through taxes 05 otherwise, for the p"pose of oonstruoting and maintein-
ing sanitary 8ewar lines and disposal plants. We quota from your letter
as followsr

                "The bond issue will douhtlass be suknitted to ~,QUfor
            approval, if that has not already been done . . . + Pro-
            ‘ponsnts of the district evidently bslieva they can make
            expenditures for sanitary sewer lines and disposal plants.
            This letter is not to be considered as raising any ques-
            tion with respect to the bond record whioh either has been
             or will be submitted to you, as I have absolutely no oon-
             oern with it, but it doss relate to the authority of the
             supervisors of the distriat to expend the proceeds for
            these purposes in order that I may, as Auditor of the Dis-
             trict, corraotly approve or disapprove claims submitted to
            me.*

          On July 13, 1939, in an opinion, bber   o-1011, we held that the
district could lawfully expend funds for the purpose of oonstruoting and
maintaining sanitary sewer lines and disposal plants.

          The bond transaript from this distriot having been submitted to
this department caused us to rsoonsider said opinion and we have determined
that we mre in error in the conclusion reached therein, and, therefore,
reqrite the opinion answering the question in the negative.

          In the proceedings for the issuanoe of the bonds the purpose is
stated: ". . . To have installed withinthe boundaries of such diatriot a
freshwater system to consist of the necessary well or ~11s. pmping sta-
tions, water ities, sanitary sewer lines, disposal plants, firi hid&x,
                                                                                    .




Honorable H. L. Mshburn   - Page 2 (0-1011-A)


end all nscsssary connmectionsthereto, in order to establish a oomplete
system to furnish to the residents of said distriot a supply of Fresh
water for domestio and aommeroial purposss a6 oontsmplat6d by Article
7981 of the Revissd Civil Statutes." (Undsrsooring ours).

          Article 7981 of Vernon's Annotetsd Civil Statutes authorisedthe
creation of fresh natsr SUpply districts "for the purpose of oonssrving,
transporting end distributing fresh water from lakes, pools, resarvoirs,
wells, springs, oraeks and rivers for domestio and aomvmraial purposes, a6
oontsmplatsd by Ssction 59, Article 16 of the State Constitution.'

          This broad statement of the purpose for whioh freshlater supply
di8triotS may ba formsd is not elaborated upon in the suaoseding artioles
of the Chapter of which it is a pert.

          You will note the 6tat6ment above given of the purposss for whioh
this particular distriot wasformed, that the proasedings include the construc-
tion of sanitary sdw6r lines and disposal plants. The86 purpows ar6 not 6num-
orated in the article nor in the ohapter oovsring fresh water supply dintriottr,
Article 7881,.~
              et Irequents.

          Ws are uneble to satire ourselves that the authori* given by th6
6tetutO6 includes the ConStruOtiOn Of SeZIitaI'y
                                               66w6r lines and di6pQ661 plant6 --
such authority do66 not 6066sto bs rithin'the 6OOp6 of th6 statute. After a
more careful study of the oase~of Ptecek vs, Rofheins, 128 S.W. (2d) 872,
ws feel that the qaustion of issuing bond6 we6 not Imfors the oourt. The
opinionmsrely held that the district via6duly and legally dreetsd under
J,rtiols16, Section 59 of th& Constitution~of Texas, end under Qmptsr 4,
Title 128, Rwised Civil Stetut66 of Tbxes. The question of issuing bonds
for sanitary 6-r   lines end disposal plenta ma6 not befor the oourt.

          The policy ?f this dspartmsnt in matters involving the approval of
bond issues is to dsoline to approvs en 96~1~6in thorainstenoes whars there
appears any r6eScmebls doubt of our authority to do so in ordsrthet an imms-
diate end authoritative detsrminetion of the question may b6 made in court.
Suah a reasonable doubt of our authority to approve the bond issue oontempla-
ted eppsars in this inrtenoe, requiring the applioation of thir salutary
@iv*

          Ws have informed the dirtriot that ws will b8 v6ry glad to ooopar-
at6 withthsm in every say possible In a mandamus hearing in the SuprQrme
Court to determine the validity of bonds issued for sanitary Sew6r lines
end di6posel plants.
&XI. g. L. %shburn'- Page 3 (O-1011&.)



          Therefore, you 82‘6respsotfully advised that it is the opinion
of this department that expandltures for the purpose of oonstruoting san-
itary 66-r lines and disposal plants should not bs approved by you.

          Our Opinion, Xmbsr o-1011, bearing date of July 13, 1939,
is hereby withdranw, end this opfinionis substftuted in liau thereof.

                                             Very truly yours,

                                          4TTORRF.YGENERAL OF TEXAS

#'PROVED aabY18 1940
/6/Gsrald  C. k                            BY
ATTORNEY GBRERAL OF TEXAS                       s/ Claud 0. Boothmen
                                                    Claud 0. Boothmen
COB-sregw                                                  h8SiStSllt




Thi6 opinion considsrsd and approwd
in limited oonfar6me.